Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/06/2022 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the claims overcome each and every claim objection, drawing objection, , specification objection, and 112(a) and 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/14/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bodwalk (US 6526991) further in view of Nelson (US 1485519).
Regarding Claim 1, Bodwalk, in the same field, discloses a portable multifunctional oral cavity cleaner 10, comprising a material storage bottle 122, wherein the oral cavity cleaner 10 further comprises a material spraying device 126 and a detachable housing 12; the housing 12 is detachably connected with the material storage bottle 122 (shown in Figure 1 in its closed state); and the housing can be reversely combined at the bottom of the material storage bottle 122 after being detached (shown in Figure 1 in its closed state); the material spraying device is combined with the material storage bottle (column 5, Lines 15-30).
Bodwalk disclose a toothbrush enclosed within the housing, Bodwalk does not disclose a tongue scraper, the tongue scraper is a multi-piece movable connecting body made of an elastic material or a non-elastic material, and can be changed into a folded state from a transversely stretched state via folding; an oral cavity cleaner body comprising the tongue scraper in the folded state is housed in an inner cavity of the housing.
Nelson, in the same field of endeavor, discloses a toothbrush (Figure 3) with a tongue scraper (via dental floss M; Column 1, line 50 – column 2 Line 60), the tongue scraper is a multi-piece movable connecting body (D) made of an elastic material (dental floss is inherently elastic), and can be changed into a folded state (Figure 2) from a transversely stretched state (Figure 3) via folding (via H); an oral cavity cleaner body (Figure 2) comprising the tongue scraper in the folded state (figure 2; D is folded) and therefore can be housed in an inner cavity of the housing as taught in Bodwalk. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bodwalk’s oral cavity cleaner with Nelson’s tongue scraper that is attached to the toothbrush in order to contain a tongue scraper within the oral cavity cleaner to make it easier to store, transport or travel with.
Regarding Claim 3, the combination of Bodwalk and Nelson discloses the oral cavity cleaner above. Nelson discloses two ends of the tongue scraper are connected with a push-pull rod (D is pushed outwards via H), and the tongue scraper can be bent to be contracted or folded (Figure 2; D is folded) to be gathered through the movement of the push-pull rod (Column 1, line 50 – column 2 Line 60). It have been obvious to one of ordinary skill in the art before the effective filing date to have modified Bodwalk’s oral cleaner with Nelson’s tongue scraper with a push pull rod which is able to contract or fold the tongue scraper in order to allow the tongue scraper to decrease in size to be able to fit within the housing container.
Regarding Claim 4, the combination of Bodwalk and Nelson discloses the oral cavity cleaner above. Bodwalk discloses the material spraying device 126 is a pressing-type material spraying device (Column 4, Lines 45-50) and a pressing plate of the pressing-type material spraying device 126 is arranged on an upper end (Figure 14, 130 is the bottom of the material spraying device; Column 4, Lines 45-50) of the material storage bottle 122. 
Regarding Claim 5, the combination of Bodwalk and Nelson discloses the oral cavity cleaner above. Bodwalk discloses the housing 12 is formed by combining a protective lid 22 and a shell 48 in a mode comprising a threaded engagement (via 60 and 42)
Regarding Claim 6, the combination of Bodwalk and Nelson discloses the oral cavity cleaner above. Bodwalk discloses the housing 12 is detachably connected with the material storage bottle 122 in a mode comprising a threaded connection (the bottle remains connected to housing via the lid which is threadably connected by 60 and 42; column 4, Lines 50-59).
Regarding Claim 8, the combination of Bodwalk and Nelson discloses the oral cavity cleaner above. Bodwalk discloses the oral cavity cleaner 10 further comprises a dual-interface connector 54, an interface 60 at one end of the dual-interface connector is connected to a lower part of the material storage bottle 122, and the housing can be reversely combined at an interface 40 at the other end of the dual-interface connector after being detached via 42. 
Allowable Subject Matter
Claims 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1, and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (KR 20150106554) discloses dental floss is used to clean the tongue.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772